Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over RCA (Voxx Accessories Corp), WIFI CAMERA SECURITY SYSTEM User Guide, 2017, Pages 1-24 – hereinafter RCA in view of Scalisi (US 2015/0145993)

As per claim 1, RCA discloses a setting method comprising a camera capable of reading a two-dimensional code and a mobile communication terminal comprising a display unit capable of displaying the two-dimensional code are used, the setting method comprising steps of:
causing the display unit to display a two-dimensional code in which password information for enabling the camera to connect to a network via a Wi-Fi router is embedded; (Page 6;After you’ve scanned the QR code on the bottom of the WiFi Camera, the App will ask you to press the Set Up button on the bottom of the camera and enter the name (WIFI SSID) and password of your WiFi network)
reading the two-dimensional code by the camera; and (Page 6; To scan the QR code on the WiFi camera: Find the QR code on the bottom of the WiFi camera. Position your smartphone or tablet so that its camera can scan this QR code. Then press where indicated in the App to scan this QR code. )
setting the camera to a state where the Wi-Fi doorbell can perform communication with a remotely disposed server via the Wi-Fi router, based on the read two-dimensional code. (Page 7: Once you’ve finished entering your network name and password, press the Next step button on the App screen.  The indicator light on the back of the WiFi camera starts flashing- the camera is trying to join your WiFi network.  Once the WiFi camera has successfully connected to your WiFi network, you’ll see the Success screen in the App and the indicator light on the back of the camera will turn green. Congratulations – you’ve just set up your first camera.)  
The above teachings do not teach a camera embedded in a WiFi  doorbell to complete the above steps.
Scalisi teaches wirelessly connecting the doorbell to a WiFi network per [0196]
[0196]; Some methods include communicatively coupling the remotely located computing device to a WiFi router and the doorbell via the first wireless network 

and for the camera to be embedded into a doorbell per [0042];  
[0042]; Methods for using a doorbell that is configurable to wirelessly communicate with a remotely located computing device can include obtaining the doorbell that comprises a speaker, a microphone, a camera, and a button.

It would have been obvious before the effective filing date of the invention for the teachings for RCA camera to be embedded into a WiFi doorbell as taught by Scalisi that completes these installation steps as it would be beneficial to send alerts to remotely located homeowners or tenants of a visitor that seek their attention to respond to urgent requests in a timely manner.  (Scalisi, [0010])
		
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RCA (Voxx Accessories Corp), WIFI CAMERA SECURITY SYSTEM User Guide, 2017, Pages 1-24 – hereinafter RCA / Scalisi (US 2015/0145993) further in view of Gentile et al. – hereinafter Gentile (US 9,721,223) 

As per claim 2, RCA / Scalisi  disclose the method according to Claim 1.   The combination of teachings of RCA / Scalisi fails to disclose wherein position information upon initial installation of the Wi-Fi doorbell is embedded in the two-dimensional code.  Gentile discloses wherein position information upon initial installation of the Wi-Fi doorbell is embedded in the two-dimensional code. (Col 8 lines 31-44; he scanning device used in the present invention could also employ a GPS tagging method to enable the device to mark, using a GPS tag, the location of any service, repair, installation, or other activity related to an individual product. Col 13 lines 1-12; A homeowner, product owner, or building owner could add information using a scanning device or similar smart device including, for example, contact information, product installation location, purchase information, purchase requests, trouble reports, or photographic records to the unique record.; Col 15 lines 24-30; he system 500 also contains a set of unique identification tags in the form of QR Codes 511 through 515. )
It would have been obvious before the effective filing date of the invention for the teachings of RCA / Scalisi to be modified so that the QR Code that is scanned by the camera will have the initial position of the WiFi doorbell embedded in it.  This would have been beneficial because it helps to quickly recover stolen doorbells.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over RCA (Voxx Accessories Corp.) , WIFI CAMERA SECURITY SYSTEM User Guide, 2017, , Pages 1-24 – hereinafter RCA / Scalisi (US 2015/0145993) further in view of Vig et al. – hereinafter Vig (US 2012/0044049)

As per claim 3, RCA / Scalisi  disclose the method according to Claim 1.  The combined teachings of RCA / Scalisi fail to teach wherein the Wi-Fi doorbell can store a specific person in the server by reading a person image by the camera of the Wi-Fi doorbell upon initial setting, and wherein the Wi-Fi doorbell can determine whether or not to call, based on the person image stored in the server.
Vig discloses wherein the Wi-Fi doorbell can store a specific person in the server by reading a person image by the camera of the Wi-Fi doorbell upon initial setting, and wherein the Wi-Fi doorbell can determine whether or not to call, based on the person image stored in the server.  ( [0006] The resident is provided with the capability to scan and store fingerprint images of the visitors they know, such as friends and family, locally in the Database in the Smart Doorbell. They may also save fingerprints on an external database, like the Central Server, located remote from the Smart Doorbell. The local Database of the Smart Doorbell can be physically installed in the Smart Doorbell, or, it can be on an external server in the vicinity of the property that is communicatively connected to the Smart Doorbell. The resident of the Smart Doorbell Security System may also scan and store the fingerprint images of their employed or contracted service personnel such as the babysitter, cleaning personnel, lawn service personnel etc. in the Database. They may even create groups of people in their database and add all such personnel to the same group. The resident may also create a Block List of visitors who they would not like to see. When these visitors ring the bell and are identified by their fingerprint, the resident will be alerted, and also, if desired, the resident can configure the Smart Doorbell so that no bell rings inside the property. )
It would have been obvious before the effective filing date of the invention for the combined teachings of the RCA / Scalisi to be modified so that the homeowner or tenant receives the alert of selected visitors when the fingerprint image matches the one initially stored in the database.  The combination of teachings would have been advantageous to improve the safety of the homeowner or tenant so that can decide whether to open the door for a specifics user. 

Election/Restrictions
Claims 4-34 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454